Title: From Benjamin Franklin to John Winthrop, 8 April 1761
From: Franklin, Benjamin
To: Winthrop, John


          
            Sir,
            London, April 8, 1761
          
          I did myself the Honour of writing you a few Lines the 20th of February last inclosing a Piece of Dr. Pringle’s on the Subject of Fiery Meteors which he sent you on hearing your ingenious Account of one lately appearing in New England read to the Royal Society. This is chiefly to cover my Friend Mr. Kennicott’s Papers relating to the Hebrew Bible, and to request, that if any ancient Manuscripts of that Book are in your College Library (of which indeed I have not much Expectation) you would be so good as to send him an Account of them. My respectful Compliments to Mr. President Holyoke, and any enquiring Friends at Cambridge. With great Esteem, I am, Sir, Your most obedient humble Servant
          
            B Franklin
          
         
          Addressed: To / Mr Winthrop / Professor of Philosophy / of Harvard College / Cambridge / per favour of / Mr Quincy
          Endorsed: Dr. Franklin 8 April 1761 Dr Franklin
        